Exhibit 10.2

Execution Version

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

DB MASTER FINANCE PARENT LLC,

DB FRANCHISING HOLDING COMPANY LLC,

DUNKIN’ DONUTS FRANCHISING LLC,

BASKIN-ROBBINS FRANCHISING LLC,

BR UK FRANCHISING LLC,

DB MEXICAN FRANCHISING LLC,

DD IP HOLDER LLC,

BR IP HOLDER LLC,

DB REAL ESTATE ASSETS I LLC and

DB REAL ESTATE ASSETS II LLC,

each as a Guarantor

in favor of

CITIBANK, N.A.,

as Trustee

Dated as of January 26, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1 DEFINED TERMS

     2      1.1    Definitions      2   

SECTION 2 GUARANTEE

     2      2.1    Guarantee      2      2.2    No Subrogation      3      2.3
   Amendments, etc. with respect to the Master Issuer Obligations      3     
2.4    Guarantee Absolute and Unconditional      4      2.5    Reinstatement   
  5      2.6    Payments      5      2.7    Information      5   

SECTION 3 SECURITY

     5      3.1    Grant of Security Interest      5      3.2    Certain Rights
and Obligations of the Guarantors Unaffected      8      3.3    Performance of
Collateral Transaction Documents      9      3.4    Stamp, Other Similar Taxes
and Filing Fees      9      3.5    Authorization to File Financing Statements   
  10   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     10      4.1    Existence and Power      10      4.2    Company and
Governmental Authorization      11      4.3    No Consent      11      4.4   
Binding Effect      11      4.5    Ownership of Equity Interests; Subsidiaries
     11      4.6    Security Interests      12      4.7    Master Issuer Parent
Subsidiaries      13      4.8    Other Representations      13   

SECTION 5 COVENANTS

     13      5.1    Maintenance of Office or Agency      13      5.2   
Covenants in Base Indenture and Other Related Documents      14      5.3   
Further Assurances      14      5.4    Legal Name, Location Under Section 9-301
or 9-307      15      5.5    Equity Interests      15      5.6    Management
Accounts      15   

SECTION 6 REMEDIAL PROVISIONS

     16      6.1    Rights of the Control Party and Trustee upon Event of
Default      16      6.2    Waiver of Appraisal, Valuation, Stay and Right to
Marshaling      18      6.3    Limited Recourse      19      6.4    Optional
Preservation of the Collateral      19      6.5    Control by the Control Party
     19      6.6    The Trustee May File Proofs of Claim      20      6.7   
Undertaking for Costs      20      6.8    Restoration of Rights and Remedies   
  21      6.9    Rights and Remedies Cumulative              21   

 

i



--------------------------------------------------------------------------------

6.10 Delay or Omission Not Waiver   21    6.11 Waiver of Stay or Extension Laws
  21   

SECTION 7 THE TRUSTEE’S AUTHORITY

  21   

SECTION 8 MISCELLANEOUS

  22    8.1 Amendments   22    8.2 Notices   22    8.3 Governing Law   24    8.4
Successors   24    8.5 Severability   24    8.6 Counterpart Originals   24   
8.7 Table of Contents, Headings, etc.   24    8.8 [Reserved]   24    8.9 Waiver
of Jury Trial   24    8.10 Submission to Jurisdiction; Waivers   24    8.11
[Reserved]   25    8.12 Currency Indemnity   25    8.13 Acknowledgment of
Receipt; Waiver   26    8.14 Termination; Partial Release   26    8.15 Third
Party Beneficiary   26    8.16 Entire Agreement.   26   

SCHEDULES

Schedule 4.5 — Pledged Equity Interests

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of January 26, 2015,
made by DB MASTER FINANCE PARENT LLC, a Delaware limited liability company (the
“Master Issuer Parent”), DB FRANCHISING HOLDING COMPANY LLC, a Delaware limited
liability company (the “DD/BR Franchise Holdco”), DUNKIN’ DONUTS FRANCHISING
LLC, a Delaware limited liability company (the “DD Franchisor”), BASKIN-ROBBINS
FRANCHISING LLC, a Delaware limited liability company (the “BR Franchisor” and
together with the DD/BR Franchise Holdco and DD Franchisor, the “DD/BR Franchise
Holders”), BR UK FRANCHISING LLC, a Delaware limited liability company (the
“U.K. Franchisor”), DB MEXICAN FRANCHISING LLC, a Delaware limited liability
company (the “Mexican Franchisor” and together with the U.K. Franchisor and the
DD/BR Franchise Holders, the “Franchise Holders” and each, a “Franchise
Holder”), DD IP HOLDER LLC, a Delaware limited liability company (the “DD IP
Holder”), BR IP HOLDER LLC, a Delaware limited liability company (the “BR IP
Holder” and together with DD IP Holder, the “IP Holders”), DB REAL ESTATE ASSETS
I LLC, a Delaware limited liability company (the “DB Real Estate Holder I”), DB
REAL ESTATE ASSETS II LLC, a Delaware limited liability company (the “DB Real
Estate Holder II” and together with the DB Real Estate Holder I, the “Real
Estate Holders” and the Real Estate Holders, together with the Master Issuer
Parent, the Franchise Holders and the IP Holders, the “Guarantors” and each, a
“Guarantor”) in favor of CITIBANK, N.A., a national banking association, as
trustee under the Indenture referred to below (in such capacity, together with
its successors, the “Trustee”) for the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, DB Master Finance LLC, a Delaware limited liability company (the
“Master Issuer”), the Trustee and Citibank, N.A., as securities intermediary,
have entered into the Base Indenture, dated as of the date of this Agreement (as
amended, modified or supplemented from time to time, exclusive of any Series
Supplements, the “Base Indenture” and, together with all Series Supplements, the
“Indenture”), providing for the issuance from time to time of one or more Series
of Notes thereunder; and

WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto or otherwise
defined in the Base Indenture and used herein shall have the meanings given to
them in such Base Indenture Definitions List or elsewhere in the Base Indenture.
All rules of construction set forth in Section 1.4 of the Base Indenture apply
to this Agreement.

(b) The following terms shall have the following meanings:

“Collateral” has the meaning assigned to such term in Section 3.1(a).

“Master Issuer Obligations” means all Obligations owed by the Master Issuer to
the Secured Parties under the Indenture and the other Related Documents.

“Other Currency” has the meaning assigned to such term in Section 8.12.

“Termination Date” has the meaning assigned to such term in Section 2.1(d).

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Trustee, for the benefit of the Secured Parties,
the prompt and complete payment and performance by the Master Issuer when due
(whether at the stated maturity, by acceleration or otherwise) of the Master
Issuer Obligations. In furtherance of the foregoing and not in limitation of any
other right that the Trustee or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Master Issuer to
pay any Master Issuer Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby jointly and severally promises to and shall forthwith pay, or
cause to be paid, to the Trustee for distribution to the applicable Secured
Parties in accordance with the Indenture, in cash, the amount of such unpaid
Master Issuer Obligation. This is a guarantee of payment and not merely of
collection.

 

2



--------------------------------------------------------------------------------

(b) Anything herein or in any other Related Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Related Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c) Each Guarantor agrees that the Master Issuer Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Trustee or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the date (the “Termination Date”) on which this Agreement ceases to
be of further effect in accordance with Article XII of the Base Indenture,
notwithstanding that from time to time prior thereto the Master Issuer may be
free from any Master Issuer Obligations.

(e) No payment made by the Master Issuer, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Trustee or any
other Secured Party from the Master Issuer, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Master Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Master Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Master Issuer Obligations),
remain liable hereunder for the Master Issuer Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Trustee or any
other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Trustee or any other Secured Party against the Master Issuer
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Trustee or any other Secured Party for the payment of the
Master Issuer Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Master Issuer or any other Guarantor
in respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Master Issuer Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Trustee and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to
be applied against the Master Issuer Obligations, whether matured or unmatured,
in such order as the Trustee may determine in accordance with the Indenture.

2.3 Amendments, etc. with respect to the Master Issuer Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of

 

3



--------------------------------------------------------------------------------

rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Master Issuer Obligations made
by the Trustee or any other Secured Party may be rescinded by the Trustee or
such other Secured Party and any of the Master Issuer Obligations continued, and
the Master Issuer Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Trustee or any other Secured Party, and the Base
Indenture and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Trustee or any other Secured Party for the payment of the
Master Issuer Obligations may be sold, exchanged, waived, surrendered or
released (it being understood that this Section 2.3 is not intended to affect
any rights or obligations set forth in any other Related Document). Neither the
Trustee nor any other Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Master Issuer Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.4 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Master
Issuer Obligations and notice of or proof of reliance by the Trustee or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; all Master Issuer Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2 and the grant of the security interests pursuant to Section 3;
and all dealings between the Master Issuer and any of the Guarantors, on the one
hand, and the Trustee and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have occurred or been consummated in reliance
upon the guarantee contained in this Section 2 and the grant of the security
interests pursuant to Section 3. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Master Issuer or any of the Guarantors with respect to the Master Issuer
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 and the grant of the security interests pursuant to Section 3
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Indenture or
any other Related Document, any of the Master Issuer Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Trustee or any other
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
full payment or performance) which may at any time be available to or be
asserted by the Master Issuer or any other Person against the Trustee or any
other Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Master Issuer or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Master Issuer for the Master Issuer Obligations, or of such
Guarantor under the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Trustee or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Master Issuer, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Master Issuer Obligations or any

 

4



--------------------------------------------------------------------------------

right of offset with respect thereto, and any failure by the Trustee or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Master Issuer, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Master Issuer,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Trustee or any
other Secured Party against any Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Master Issuer Obligations is rescinded or must
otherwise be restored or returned by the Trustee or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Master Issuer or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Master Issuer or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.6 Payments. Each Guarantor hereby guarantees that payments hereunder shall be
paid to the Trustee without set-off or deduction or counterclaim in immediately
available funds in U.S. Dollars at the office of the Trustee.

2.7 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Master Issuer’s and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Master Issuer Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Trustee nor any other Secured Party shall have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 3

SECURITY

3.1 Grant of Security Interest.

(a) To secure the Obligations, each Guarantor hereby grants to the Trustee, for
the benefit of the Secured Parties, a security interest in such Guarantor’s
right, title and interest in, to and under all of the following property to the
extent now owned or at any time hereafter acquired by such Guarantor or in which
such Guarantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”):

(i) with respect to each IP Holder, its Securitization IP and its right to bring
an action at law or in equity for any infringement, misappropriation, dilution
or other violation thereof occurring prior to, on or after the Closing Date, and
to collect all damages, settlements and proceeds relating thereto;

 

5



--------------------------------------------------------------------------------

(ii) with respect to each Franchise Holder, its Franchise Assets;

(iii) with respect to each Real Estate Holder, its Franchisee Lease Payments,
its Existing Owned Real Property and its New Owned Real Property;

(iv) the IP License Agreements, all related payments thereon and all rights
thereunder pertaining to the rights of any Guarantors to receive payments with
respect to the Securitization IP (which shall include the rights to receive
license fees with respect to Dunkin’ Donuts Brand and Baskin-Robbins Brand
products currently sold in non-franchised outlets and license agreements related
to the foregoing);

(v) with respect to the U.K. Franchisor, the Product Sourcing Arrangements;

(vi) any Future Contributed Assets;

(vii) the Accounts and all amounts on deposit in or otherwise credited to the
Accounts;

(viii) any Interest Reserve Letter of Credit;

(ix) (x) with respect to Master Issuer Parent, its Equity Interests in the
Master Issuer, (y) with respect to each other Guarantor, its Equity Interests in
any other Guarantor, if any, and (z), subject to proviso clause (B) below, its
Equity Interests in each other Person, if any, owned by such Guarantor;

(x) the books and records (whether in physical, electronic or other form) of
each of the Guarantors, including those books and records maintained by the
Manager on behalf of the Franchise Holders or the IP Holders relating to the
Franchise Assets and the Securitization IP;

(xi) the rights, powers, remedies and authorities of each of the Guarantors
under (i) each of the Related Documents (other than the Indenture and the Notes)
to which it is a party and (ii) with respect to each Franchise Holder, each of
the documents relating to the Franchise Assets to which it is a party;

 

6



--------------------------------------------------------------------------------

(xii) any and all other property of each of the Guarantors now or hereafter
acquired, including, without limitation, all accounts, chattel paper, commercial
tort claims, deposit accounts, documents, equipment, fixtures, general
intangibles, health-care-insurance receivables, instruments, inventory,
securities, securities accounts and other investment property and
letter-of-credit rights (in each case, as defined in the New York UCC); and

(xiii) all payments, proceeds, supporting obligations and accrued and future
rights to payment with respect to the foregoing;

provided that (A) the Collateral shall exclude the Collateral Exclusions;
(B) the Guarantors shall not be required to pledge more than 65% of the Equity
Interests (and any rights associated with such Equity Interests) of (i) any
direct or indirect foreign Subsidiary of any of the Guarantors or (ii) any
Foreign Subsidiary Holding Company, and in no circumstance will any such foreign
Subsidiary, any U.S. Subsidiary of a foreign Subsidiary or any Foreign
Subsidiary Holding Company be required to pledge any assets, serve as Guarantor,
or otherwise guarantee the Notes; (C) the Guarantors will not be required to
take any action (other than the filing of UCC-1 financing statements) to perfect
the security interests created in any Securitization IP other than the Core
Marks in the Specified Countries (except for Japan), and provided that steps to
perfect are limited to making certain filings as set forth in Section 8.25(c)
and Section 8.25(d) of the Base Indenture; and (D) the security interest in
(1) the Senior Notes Interest Reserve Account and the related property shall
only be for the benefit of the Senior Noteholders and the Trustee, in its
capacity as trustee for the Senior Noteholders and (2) the Senior Subordinated
Notes Interest Reserve Account and the related property shall only be for the
benefit of the Senior Subordinated Noteholders and the Trustee, in its capacity
as trustee for the Senior Subordinated Noteholders. The Trustee, on behalf of
the Secured Parties, acknowledges that the Collateral shall not include any
Collateral Exclusions and upon receipt of a Company Order, the Trustee shall
execute any documents prepared by (and at the expense of) any Guarantor to
release the same.

(b) The foregoing grant is made in trust to secure the Obligations and to secure
compliance with the provisions of this Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
grant, accepts the trusts under this Agreement in accordance with the provisions
of this Agreement, and agrees to perform its duties required in this Agreement.
The Collateral shall secure the Obligations equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement or in the applicable
provisions of the Base Indenture).

(c) In addition, pursuant to and within the time periods specified in
Section 8.37 of the Base Indenture, each Real Estate Holder shall prepare,
execute and deliver to the Trustee, for the benefit of the Secured Parties, a
Mortgage with respect to each Existing Owned Real Property and each New Owned
Real Property owned by such Real Estate Holder, which shall be delivered to the
Trustee or its agent to be held in escrow; provided that upon the

 

7



--------------------------------------------------------------------------------

occurrence of a Mortgage Recordation Event, unless such Mortgage Recordation
Event is waived by the Control Party (at the direction of the Controlling Class
Representative), the Trustee or its agent shall, at the direction of the Control
Party, record promptly within twenty (20) Business Days of the occurrence of
such Mortgage Recordation Event all such Mortgages in accordance with
Section 8.37 of the Base Indenture. Notwithstanding the foregoing, no Lien
granted to the Trustee for the benefit of the Secured Parties on the Existing
Owned Real Property or any New Owned Real Property will be perfected until such
time as the Mortgages are delivered and recorded in accordance with the
Indenture.

(d) The parties hereto agree and acknowledge that each certificated Equity
Interest and each Mortgage constituting Collateral may be held by a custodian on
behalf of the Trustee.

3.2 Certain Rights and Obligations of the Guarantors Unaffected.

(a) Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee for the benefit of the Secured Parties, the Guarantors
acknowledge that the Manager, on behalf of the Securitization Entities,
including, without limitation, any Franchise Holders shall, subject to the terms
and conditions of the Management Agreement, have the right, subject to the
Trustee’s right to revoke such right in whole or in part, in the event of the
occurrence of an Event of Default, (i) to give, in accordance with the Managing
Standard, all consents, requests, notices, directions, approvals, extensions or
waivers, if any, which are required or permitted to be given by any Guarantor
under the Collateral Transaction Documents, and to enforce all rights, remedies,
powers, privileges and claims of each Guarantor under the Collateral Transaction
Documents, (ii) to give, in accordance with the Managing Standard, all consents,
requests, notices, directions and approvals, if any, which are required or
permitted to be given by any Guarantor under any IP License Agreement to which
such Guarantor is a party and (iii) to take any other actions required or
permitted to be taken by a Guarantor under the terms of the Management
Agreement.

(b) The grant of the security interest by the Guarantors in the Collateral to
the Trustee for the benefit of the Secured Parties hereunder shall not
(i) relieve any Guarantor from the performance of any term, covenant, condition
or agreement on such Guarantor’s part to be performed or observed under or in
connection with any of the Collateral Transaction Documents or (ii) impose any
obligation on the Trustee or any of the Secured Parties to perform or observe
any such term, covenant, condition or agreement on such Guarantor’s part to be
so performed or observed or impose any liability on the Trustee or any of the
Secured Parties for any act or omission on the part of such Guarantor or from
any breach of any representation or warranty on the part of such Guarantor.

(c) Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each Secured Party (including its directors, officers,
employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable and documented out-of-pocket

 

8



--------------------------------------------------------------------------------

costs and expenses arising out of or resulting from the security interest
granted hereby, whether arising by virtue of any act or omission on the part of
such Guarantor or otherwise, including, without limitation, the reasonable
out-of-pocket costs, expenses and disbursements (including reasonable attorneys’
fees and expenses) incurred by the Trustee or any Secured Party in enforcing
this Agreement or any other Related Document or preserving any of its rights to,
or realizing upon, any of the Collateral; provided, however, that the foregoing
indemnification shall not extend to any action by the Trustee or any Secured
Party which constitutes gross negligence, bad faith or willful misconduct by the
Trustee or any Secured Party or any other indemnified person hereunder. The
indemnification provided for in this Section 3.2 shall survive the removal of,
or a resignation by, any Person as Trustee as well as the termination of this
Agreement.

3.3 Performance of Collateral Transaction Documents. Upon the occurrence of a
default or breach (after giving effect to any applicable grace or cure periods)
by any Person party to (a) a Collateral Transaction Document or (b) a Collateral
Franchise Business Document (only if a Manager Termination Event or an Event of
Default has occurred and is continuing), promptly following a request from the
Trustee to do so and at the Guarantors’ expense, the Guarantors agree jointly
and severally to take all such lawful action as permitted under this Agreement
as the Trustee (acting at the direction of the Control Party (at the direction
of the Controlling Class Representative)) may reasonably request to compel or
secure the performance and observance by such Person of its obligations to any
Guarantor, and to exercise any and all rights, remedies, powers and privileges
lawfully available to any Guarantor to the extent and in the manner directed by
the Trustee (acting at the direction of the Control Party (at the direction of
the Controlling Class Representative)), including, without limitation, the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by such
Person of its obligations thereunder.

If (i) any Guarantor shall have failed, within fifteen (15) days of receiving
the direction of the Trustee, to take action to accomplish such directions of
the Trustee, (ii) any Guarantor refuses to take any such action, as reasonably
determined by the Trustee in good faith, or (iii) the Control Party (at the
direction of the Controlling Class Representative) reasonably determines that
such action must be taken immediately, in any such case the Control Party (at
the direction of the Controlling Class Representative) may, but shall not be
obligated to, take, and the Trustee shall take (if so directed by the Control
Party (at the direction of the Controlling Class Representative)), at the
expense of the Guarantors, such previously directed action and any related
action permitted under this Agreement which the Control Party thereafter
determines is appropriate (without the need under this provision or any other
provision under this Agreement to direct the Guarantor to take such action), on
behalf of the Guarantor and the Secured Parties.

3.4 Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly and
severally indemnify and hold harmless the Trustee and each Secured Party from
any present or future claim for liability for any stamp, documentary or other
similar tax and any penalties or interest and expenses with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, any other Related Document or any Collateral. The Guarantors
shall pay, and jointly and severally indemnify and hold harmless each Secured
Party against, any and all amounts in respect of all search, filing, recording
and registration fees, taxes, excise taxes and other similar imposts that may be
payable or determined to be payable in respect of the execution, delivery,
performance and/or enforcement of this Agreement or any other Related Document.

 

9



--------------------------------------------------------------------------------

3.5 Authorization to File Financing Statements.

(a) Each Guarantor hereby irrevocably authorizes the Servicer on behalf of the
Secured Parties at any time and from time to time to file or record in any
filing office (including, without limitation, the PTO) in any applicable
jurisdiction financing statements and other filing or recording documents or
instruments with respect to the Collateral (other than any Real Estate Assets
and Non-Perfected IP), including, without limitation, any and all Core Marks
(only to the extent set forth in Section 8.25(c) and Section 8.25(d) of the Base
Indenture), to perfect or record evidence of the security interests of the
Trustee for the benefit of the Secured Parties under this Agreement. Each
Guarantor authorizes the filing of any such financing statement, other filing,
recording document or instrument naming the Trustee as secured party and
indicating that the Collateral includes (a) other than with respect to DD
Franchisor, “all assets” or words of similar effect or import regardless of
whether any particular assets comprised in the Collateral fall within the scope
of Article 9 of the UCC, including, without limitation, any and all
Securitization IP or (b) as being of an equal or lesser scope or with greater
detail. Each Guarantor agrees to furnish any information necessary to accomplish
the foregoing promptly upon the Servicer’s request. Each Guarantor also hereby
ratifies and authorizes the filing on behalf of the Secured Parties of any
financing statement with respect to the Collateral made prior to the date
hereof.

(b) Each Guarantor acknowledges that the Collateral under this Agreement
includes certain rights of the Guarantors as secured parties under the Related
Documents. Each Guarantor hereby irrevocably appoints the Trustee as its
representative with respect to all financing statements filed to perfect or
record evidence of such security interests and authorizes the Servicer on behalf
of and for the benefit of the Secured Parties to make such filings as they deem
necessary to reflect the Trustee as secured party of record with respect to such
financing statements.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of each Series Closing Date:

4.1 Existence and Power. Each Guarantor (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under the Related Documents make
such qualification necessary and (c) has all limited liability company,
corporate or other powers and all governmental licenses,

 

10



--------------------------------------------------------------------------------

authorizations, consents and approvals required to (i) carry on its business as
now conducted and (ii) for consummation of the transactions contemplated by this
Agreement and the other Related Documents except, in the case of clauses (b) and
(c)(i), to the extent the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

4.2 Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Related Documents
to which it is a party (a) is within such Guarantor’s limited liability company,
corporate or other powers and has been duly authorized by all necessary limited
liability company, corporate or other action, (b) requires no action by or in
respect of, or filing with, any Governmental Authority which has not been
obtained (other than any actions or filings that may be undertaken after the
Closing Date pursuant to the terms of the Base Indenture or any other Related
Document, including without limitation, actions or filings with respect to the
Mortgages) and (c) does not contravene, or constitute a default under, any
Requirements of Law with respect to such Guarantor or any Contractual Obligation
with respect to such Guarantor or result in the creation or imposition of any
Lien on any property of any Guarantor, except for Liens created by this
Agreement or the other Related Documents, except in the case of clause (b) and
(c) above, solely with respect to the Contribution Agreements, the violation of
which would not reasonably be expected to result in a Material Adverse Effect.
This Agreement and each of the other Related Documents to which each Guarantor
is a party has been executed and delivered by a duly Authorized Officer of such
Guarantor.

4.3 No Consent. Except as set forth on Schedule 7.3 to the Base Indenture, no
consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by each Guarantor of
this Agreement or any Related Document to which it is a party or for the
performance of any of the Guarantors’ obligations hereunder or thereunder other
than such consents, approvals, authorizations, registrations, declarations or
filings (a) as shall have been obtained or made by such Guarantor prior to the
Closing Date or as are permitted to be obtained subsequent to the Closing Date
in accordance with Section 4.6 hereof or Section 8.25 or Section 8.37 of the
Base Indenture or (b) relating to the performance of any Collateral Franchise
Business Document the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect.

4.4 Binding Effect. This Agreement, and each other Related Document to which a
Guarantor is a party, is a legal, valid and binding obligation of each such
Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

4.5 Ownership of Equity Interests; Subsidiaries. All of the issued and
outstanding Equity Interests owned by such Guarantor are set forth in Schedule
4.5 to this Agreement, all of which interests have been duly authorized and
validly issued, are fully paid and non-assessable and are owned of record by
such Guarantor, free and clear of all Liens other than Permitted Liens. No
Guarantor has any subsidiaries or owns any Equity Interests in any other Person,
other than as set forth in such Schedule 4.5 and other than any Additional
Securitization Entity.

 

11



--------------------------------------------------------------------------------

4.6 Security Interests.

(a) Each Guarantor owns and has good title to its Collateral, free and clear of
all Liens other than Permitted Liens. Other than the Accounts and the Real
Estate Assets, the Collateral consists of securities, loans, investments,
accounts, commercial tort claims, inventory, equipment, fixtures, health care
insurance receivables, chattel paper, money, deposit accounts, instruments,
financial assets, documents, investment property, general intangibles, letter of
credit rights, and other supporting obligations (in each case, as defined in the
UCC of the State of New York). Except in the case of the Existing Owned Real
Property and the New Owned Real Property, this Agreement constitutes a valid and
continuing Lien on the Collateral in favor of the Trustee on behalf of and for
the benefit of the Secured Parties, which Lien on the Collateral has been
perfected (except with regard to Non-Perfected IP or In-Transit Cash, and except
as described in Section 8.25(c) and Section 8.25(d) of the Base Indenture) or
evidence of which Lien has been recorded, in each case in accordance with the
provisions of the Base Indenture, and is prior to all other Liens (other than
Permitted Liens), and is enforceable as such as against creditors of and
purchasers from each Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity, and by an implied covenant of good faith and fair dealing.
The Guarantors have received all consents and approvals required by the terms of
the Collateral to the pledge of the Collateral to the Trustee hereunder. Each
Guarantor has caused, or shall have caused, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect or otherwise record
evidence, as applicable, of the first-priority security interest (subject to
Permitted Liens) in the Collateral (other than the Existing Owned Real Property,
the New Owned Real Property and the Non-Perfected IP) granted to the Trustee
hereunder within ten (10) days of the date of this Agreement or, in the case of
Accounts, the Core Marks, the Existing Owned Real Property and the New Owned
Real Property, shall take all additional action necessary to grant, perfect or
record evidence of such first-priority security interest (subject to Permitted
Liens) consistent with the obligations and time periods set forth in
Section 5.1(a), Section 8.25(c), Section 8.25(d) or Section 8.37 of the Base
Indenture, as applicable. Notwithstanding anything to the contrary herein, no
Lien granted to the Trustee for the benefit of the Secured Parties on the
Existing Owned Real Property or any New Owned Real Property will be perfected
until such time as the Mortgages are delivered and recorded in accordance with
the terms of the Base Indenture.

(b) Other than the security interest granted to the Trustee hereunder, pursuant
to the other Related Documents or any other Permitted Lien, none of the
Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral by grant, pledge, sale, assignment or other means. All action
necessary (including the filing of UCC-1 financing statements and, with regard
to the Core Marks, filings with the PTO) to protect and evidence the Trustee’s
security interest in the Collateral (other than the Non-Perfected IP) in the
United States

 

12



--------------------------------------------------------------------------------

has been, or shall be, duly and effectively taken consistent with the
obligations set forth in Section 4.6(a) above and Section 5.1(a),
Section 8.25(c), Section 8.25(d) or Section 8.37 of the Base Indenture. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement authorized by any Guarantor and listing such Guarantor
as debtor covering all or any part of the Collateral is on file or of record in
any jurisdiction, except in respect of Permitted Liens or such as may have been
filed, recorded or made by such Guarantor in favor of the Trustee on behalf of
the Secured Parties in connection with this Agreement, and no Guarantor has
authorized any such filing.

(c) All authorizations in this Agreement for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.

4.7 Master Issuer Parent Subsidiaries. The Master Issuer Parent has no direct
subsidiaries and owns no Equity Interests in any other Person, other than the
Master Issuer; provided that only the Master Issuer Parent shall make this
representation.

4.8 Other Representations. All representations and warranties of or about each
Guarantor made in the Base Indenture and in each other Related Document are true
and correct (i) as of the date hereof or (ii) if made on a future date (A) if
qualified as to materiality, in all respects, and (B) if not qualified as to
materiality, in all material respects (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct in all respects or in all material respects, as applicable, as of such
earlier date), and in each case are repeated herein as though fully set forth
herein; provided that notwithstanding anything to the contrary in the Base
Indenture (including the first paragraph of Article VII of the Base Indenture)
and in each other Related Document, each such representation and warranty made
with respect to the Securitization Entities shall be deemed have been made with
respect to each of the Securitization Entities, including the Master Issuer
Parent.

SECTION 5

COVENANTS

5.1 Maintenance of Office or Agency.

(a) Each Guarantor shall maintain an office or agency (which, with respect to
the surrender for registration of, or transfer or exchange or the payment of
principal and premium, may be an office of the Trustee, the Registrar or
co-registrar or Paying Agent) where notices and demands to or upon the
Guarantors in respect of this Agreement may be served. The Guarantors shall give
prompt written notice to the Trustee and the Control Party of the location, and
any change in the location, of such office or agency. If at any time the
Guarantors shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee and the Control Party with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

 

13



--------------------------------------------------------------------------------

(b) Each Guarantor hereby designates the applicable Corporate Trust Office as
one such office or agency of the Guarantors.

5.2 Covenants in Base Indenture and Other Related Documents. Each Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, by such Guarantor so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries; provided that, for the avoidance of doubt, such taking or
refraining from taking action shall result in an Event of Default under the
Indenture subject to the applicable cure periods set forth thereunder. All
covenants of each Guarantor made in and in each other Related Document are
repeated herein as though fully set forth herein.

5.3 Further Assurances.

(a) Each Guarantor shall do such further acts and things, and execute and
deliver to the Trustee and the Servicer such additional assignments, agreements,
powers and instruments, as are necessary or desirable to obtain or maintain the
security interest of the Trustee in the Collateral on behalf of the Secured
Parties as a perfected security interest (other than with respect to the
Non-Perfected IP or In-Transit Cash) or to record evidence of such security
interest, as applicable, subject to no prior Liens (other than Permitted Liens),
to carry into effect the purposes of this Agreement or the other Related
Documents or to better assure and confirm unto the Trustee, the Servicer, the
Noteholders or the other Secured Parties their rights, powers and remedies
hereunder including, without limitation, the filing of any financing or
continuation statements or amendments under the UCC in effect in any
jurisdiction with respect to the liens and security interests granted in the
Collateral hereby, except as set forth on Schedule 8.11 of the Base Indenture or
in Section 8.25(c), Section 8.25(d) or Section 8.37 of the Base Indenture. The
Guarantors intend the security interests granted pursuant to this Agreement in
favor of the Secured Parties to be prior to all other Liens (other than
Permitted Liens) in respect of the Collateral, and each Guarantor shall take all
actions necessary to obtain and maintain, in favor of the Trustee for the
benefit of the Secured Parties, a first lien on and a first-priority perfected
security interest in the Collateral or to record evidence of such security
interest in the Collateral (in each case, other than the Non-Perfected IP and
any In-Transit Cash, and except (i) with respect to Permitted Liens or (ii) as
set forth on Schedule 8.11 of the Base Indenture or in Section 8.25 or
Section 8.37 of the Base Indenture). If any Guarantor fails to perform any of
its agreements or obligations under this Section 5.3(a), then the Servicer may
perform such agreement or obligation, and the expenses of the Servicer incurred
in connection therewith shall be payable by the Guarantors upon the Servicer’s
demand therefor. The Servicer is hereby authorized to execute and file any
financing statements, continuation statements, amendments or other instruments
necessary or appropriate to perfect or maintain the perfection or record
evidence, as applicable, of the Trustee’s security interest in the Collateral
(other than the Non-Perfected IP or any In-Transit Cash) in the manner
authorized in Section 3.5(a).

 

14



--------------------------------------------------------------------------------

(b) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and within three (3) Business Days physically
delivered to the Trustee hereunder, and shall, subject to the rights of any
Person in whose favor a prior Lien has been perfected, be duly endorsed in a
manner satisfactory to the Trustee and delivered to the Trustee promptly;
provided, that no Guarantor shall be required to deliver any Franchisee
Promissory Note.

(c) Notwithstanding the provisions set forth in clauses (a) and (b) above, each
Guarantor shall not be required to perfect any security interest in any
fixtures, Intellectual Property other than the Core Marks in the Specified
Countries (except Japan) (other than through a central filing of a UCC financing
statement), any Franchisee Promissory Note or, except as provided in
Section 8.37 to the Base Indenture, any real property.

(d) Each Guarantor, upon obtaining an interest in any commercial tort claim or
claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.

(e) Each Guarantor shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.

5.4 Legal Name, Location Under Section 9-301 or 9-307. No Guarantor shall change
its location (within the meaning of Section 9-301 or 9-307 of the applicable
UCC) or its legal name without at least thirty (30) days’ prior written notice
to the Trustee, the Control Party, the Back-Up Manager and the Rating Agencies
with respect to each Series of Notes Outstanding. In the event that any
Guarantor desires to so change its location or change its legal name, such
Guarantor shall make any required filings and prior to actually changing its
location or its legal name such Guarantor shall deliver to the Trustee and the
Control Party (i) an Officer’s Certificate and an Opinion of Counsel confirming
that all required filings have been made, subject to Section 5.3(c), to continue
the perfected interest or to record evidence of such security interest, as
applicable, of the Trustee on behalf of the Secured Parties in the Collateral
under Article 9 of the applicable UCC or other applicable law in respect of the
new location or new legal name of such Guarantor and (ii) copies of all such
required filings with the filing information duly noted thereon by the office in
which such filings were made.

5.5 Equity Interests. No Guarantor shall sell, transfer, assign, pledge,
hypothecate or otherwise dispose, in whole or in part, of any Equity Interest in
any Subsidiary, except as provided in the Related Documents.

5.6 Management Accounts. To the extent that it owns any Management Account
(including any lock-box related thereto), each Guarantor shall comply with
Section 5.1 of the Base Indenture with respect to each such Management Account
(including any lock-box related thereto).

 

15



--------------------------------------------------------------------------------

SECTION 6

REMEDIAL PROVISIONS

6.1 Rights of the Control Party and Trustee upon Event of Default.

(a) Proceedings To Collect Money. In case any Guarantor shall fail to pay any
amounts due on this Guaranty upon demand, the Trustee at the direction of the
Control Party (at the direction of the Controlling Class Representative), in its
own name and as trustee of an express trust, may institute a Proceeding for the
collection of the sums so due and unpaid, and may prosecute such Proceeding to
judgment or final decree, and may enforce the same against any Guarantor and
collect in the manner provided by law out of the property of any Guarantor,
wherever situated, the moneys adjudged or decreed to be payable.

(b) Other Proceedings. If and whenever an Event of Default shall have occurred
and be continuing, the Trustee, at the direction of the Control Party (at the
direction of the Controlling Class Representative), pursuant to a Control Party
Order, shall:

(i) proceed to protect and enforce its rights and the rights of the other
Secured Parties, by such appropriate Proceedings as the Control Party (at the
direction of the Controlling Class Representative) shall deem most effective to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Agreement or any other Related Document or in aid
of the exercise of any power granted therein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Agreement or
any other Related Document or by law, including any remedies of a secured party
under applicable law;

(ii) (A) direct any Guarantor to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Transaction Document arising as a result of
the occurrence of such Event of Default or otherwise, including the right or
power to take any action to compel performance or observance by any such party
of its obligations to any Guarantor, and suspend the right of any Guarantor to
take such action independent of such a direction, and (B) if (x) any Guarantor
shall have failed, within ten (10) Business Days of receiving the direction of
the Trustee (given at the direction of the Control Party (at the direction of
the Controlling Class Representative)), to take commercially reasonable action
to accomplish such directions of the Trustee, (y) any Guarantor refuses to take
such action or (z) the Control Party (at the direction of the Controlling Class
Representative) reasonably determines that such action must be taken
immediately, take (or the Control Party on behalf of the Trustee shall take)
such previously directed action

 

16



--------------------------------------------------------------------------------

(and any related action as permitted under this Agreement thereafter determined
by the Trustee or the Control Party to be appropriate without the need under
this provision or any other provision under this Agreement to direct the
Guarantors to take such action);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Agreement or, to the extent applicable, any other Related
Document, with respect to the Collateral; provided that the Trustee shall not be
required to take title to any real property in connection with any foreclosure
or other exercise of remedies hereunder and title to such property shall instead
be acquired in an entity designated and (unless owned by a third party)
controlled by the Control Party; and/or

(iv) sell all or a portion of the Collateral at one or more public or private
sales called and conducted in any manner permitted by law; provided, however,
that the Trustee shall not proceed with any such sale without the prior written
consent of the Control Party (at the direction of the Controlling Class
Representative) and the Trustee shall provide notice to the Guarantors and each
Holder of Senior Subordinated Notes and Subordinated Notes of a proposed sale of
Collateral in compliance with applicable law.

(c) Sale of Collateral. In connection with any sale of the Collateral hereunder
(which may proceed separately and independently from the exercise of remedies
under the Indenture) or under any judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement or
any other Related Document:

(i) any of the Trustee, any Noteholder, any Enhancement Provider, any Hedge
Counterparty and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;

(ii) the Trustee (at the direction of the Control Party (at the direction of the
Controlling Class Representative)) may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;

(iii) all right, title, interest, claim and demand whatsoever, either at law or
in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against any Guarantor, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and

 

17



--------------------------------------------------------------------------------

(iv) the receipt of the Trustee or of the officer thereof making such sale shall
be a sufficient discharge to the purchaser or purchasers at such sale for his or
their purchase money, and such purchaser or purchasers, and his or their assigns
or personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Trustee or of such officer therefor, be obliged to
see to the application of such purchase money or be in any way answerable for
any loss, misapplication or non-application thereof.

(d) Application of Proceeds. Any amounts obtained by the Trustee on account of
or as a result of the exercise by the Trustee of any right hereunder shall be
held by the Trustee as additional collateral for the repayment of the
Obligations, shall be deposited into the Collection Account and shall be applied
as provided in Article V of the Base Indenture; provided, however, that unless
otherwise provided in this Section 6 or Article IX to the Base Indenture, with
respect to any distribution to any Class of Notes, notwithstanding the
provisions of Article V of the Base Indenture, such amounts shall be distributed
sequentially in order of alphabetical (as opposed to alphanumerical) designation
and pro rata among each Class of Notes of the same alphabetical designation
based upon the Outstanding Principal Amount of the Notes of each such Class.

(e) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable law with respect to the Collateral, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC and similar laws as enacted in any applicable jurisdiction.

(f) Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.

(g) Power of Attorney. Each Guarantor hereby grants to the Trustee an absolute
and irrevocable power of attorney to sign, upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
PTO, United States Copyright Office, any similar office or agency in each
foreign country in which any Securitization IP is located, or any other
Governmental Authority in order to effect an absolute assignment of all right,
title and interest in or to any Securitization IP, and record the same.

6.2 Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the extent
it may lawfully do so, each Guarantor for itself and for any Person who may
claim through or under it hereby:

(a) agrees that neither it nor any such Person shall step up, plead, claim or in
any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or

 

18



--------------------------------------------------------------------------------

otherwise hinder (i) the performance, enforcement or foreclosure of this
Agreement, (ii) the sale of any of the Collateral or (iii) the putting of the
purchaser or purchasers thereof into possession of such property immediately
after the sale thereof;

(b) waives all benefit or advantage of any such laws;

(c) waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and

(d) consents and agrees that, subject to the terms of this Agreement, all the
Collateral may at any such sale be sold by the Trustee as an entirety or in such
portions as the Trustee may (upon direction by the Control Party (at the
direction of the Controlling Class Representative)) determine.

6.3 Limited Recourse. Notwithstanding any other provision of this Agreement or
any other Related Document or otherwise, the liability of the Guarantors to the
Secured Parties under or in relation to this Agreement or any other Related
Document or otherwise, is limited in recourse to the Collateral. The Collateral
having been applied in accordance with the terms hereof, none of the Secured
Parties shall be entitled to take any further steps against any Guarantor to
recover any sums due but still unpaid hereunder or under any of the other
agreements or documents described in this Section 6.3, all claims in respect of
which shall be extinguished.

6.4 Optional Preservation of the Collateral. If the maturity of the Outstanding
Notes of each Series has been accelerated pursuant to Section 9.2 of the Base
Indenture following an Event of Default and such declaration and its
consequences have not been rescinded and annulled, the Trustee, at the direction
of the Control Party (at the direction of the Controlling Class Representative),
shall elect to maintain possession of such portion, if any, of the Collateral as
the Control Party (at the direction of the Controlling Class Representative)
shall in its discretion determine.

6.5 Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party (at the direction of the Controlling Class Representative) may
cause the institution of and direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercise any trust or
power conferred on the Trustee; provided that:

(a) such direction of time, method and place shall not be in conflict with any
rule of law, with the Servicing Standard or with this Agreement;

(b) the Control Party (at the direction of the Controlling Class Representative)
may take any other action deemed proper by the Control Party (at the direction
of the Controlling Class Representative) that is not inconsistent with such
direction (as the same may be modified by the Control Party (at the direction of
the Controlling Class Representative)); and

 

19



--------------------------------------------------------------------------------

(c) such direction shall be in writing;

provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).

6.6 The Trustee May File Proofs of Claim. The Trustee is authorized to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and any other Secured Party (as applicable) allowed in
any judicial proceedings relative to any Guarantor, its creditors or its
property, and shall be entitled and empowered to collect, receive and distribute
any money or other property payable or deliverable on any such claim and any
custodian in any such judicial proceeding is hereby authorized by each Secured
Party to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to any other Secured
Party, to pay the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.5 of the Base Indenture. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 10.5 of the Base Indenture out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money and other properties which any other Secured Party may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any other
Secured Party, or to authorize the Trustee to vote in respect of the claim of
any Secured Parties in any such proceeding.

6.7 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee, a suit by
the Control Party or a suit by Noteholders of more than 10% of the Aggregate
Outstanding Principal Amount of all Series of Notes.

 

20



--------------------------------------------------------------------------------

6.8 Restoration of Rights and Remedies. If the Trustee or any other Secured
Party has instituted any Proceeding to enforce any right or remedy under this
Agreement or any other Related Document and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Trustee or to such other Secured Party, then and in every such case the Trustee
and any such other Secured Party shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the other
Secured Parties shall continue as though no such Proceeding had been instituted.

6.9 Rights and Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Trustee or to any other Secured Party is intended to be
exclusive of any other right or remedy, and every right or remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given under this Agreement or any other Related Document or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy under this Agreement or any other Related Document, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

6.10 Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party, the Controlling Class Representative or of any other Secured
Party to exercise any right or remedy accruing upon any Potential Rapid
Amortization Event, Rapid Amortization Event, Default or Event of Default shall
impair any such right or remedy or constitute a waiver of any such Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
or an acquiescence therein. Every right and remedy given by this Section 6 or by
law to the Trustee, the Control Party, the Controlling Class Representative or
to any other Secured Party may be exercised from time to time to the extent not
inconsistent with the Indenture or this Agreement, and as often as may be deemed
expedient, by the Trustee, the Control Party, the Controlling Class
Representative or by any other Secured Party, as the case may be.

6.11 Waiver of Stay or Extension Laws. Each Guarantor covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, that
may affect the covenants or the performance of this Agreement or any other
Related Document; and each Guarantor (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantages of any such law, and covenants
that it shall not hinder, delay or impede the execution of any power herein
granted to the Trustee, the Control Party or the Controlling Class
Representative, but shall suffer and permit the execution of every such power as
though no such law had been enacted.

SECTION 7

THE TRUSTEE’S AUTHORITY

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-

 

21



--------------------------------------------------------------------------------

exercise by the Trustee of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Trustee and the other Secured Parties, be
governed by the Indenture and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Trustee and the
Guarantors, the Trustee shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, it being understood that the Trustee (at the direction of the Control
Party (at the direction of the Controlling Class Representative)) and the
Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8

MISCELLANEOUS

8.1 Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XIII of the Base Indenture.

8.2 Notices.

(a) Any notice or communication by the Guarantors or the Trustee to any other
party hereto shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), facsimile
or overnight air courier guaranteeing next day delivery, to such other party’s
address:

If to the Master Issuer Parent:

DB Master Finance Parent LLC

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to a Franchise Holder:

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to the DD IP Holder:

DD IP Holder LLC

 

22



--------------------------------------------------------------------------------

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to the BR IP Holder:

BR IP Holder LLC

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to the DB Real Estate Holder I:

DB Real Estate Assets I LLC

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to the DB Real Estate Holder II:

DB Real Estate Assets II LLC

P.O. Box 9141

Canton, MA 02021

Attention: General Counsel

Facsimile: 781-737-6661

If to the Trustee:

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, NY 10013

Attention: Agency & Trust- DB Master Finance LLC

Facsimile: 212-816-5527

(b) The Guarantors or the Trustee by notice to each other party may designate
additional or different addresses for subsequent notices or communications;
provided, however, the Guarantors may not at any time designate more than a
total of three (3) addresses to which notices must be sent in order to be
effective.

 

23



--------------------------------------------------------------------------------

(c) Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
facsimile shall be deemed given on the date of delivery of such notice and
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier.

(d) Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Related Document.

8.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.4 Successors. All agreements of each of the Guarantors in this Agreement and
each other Related Document to which it is a party shall bind its successors and
assigns; provided, however, no Guarantor may assign its obligations or rights
under this Agreement or any Related Document, except with the written consent of
the Control Party. All agreements of the Trustee in the Indenture and in this
Agreement shall bind its successors as permitted by the Related Documents.

8.5 Severability. In case any provision in this Agreement or any other Related
Document shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

8.6 Counterpart Originals. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement.

8.7 Table of Contents, Headings, etc. The Table of Contents and headings of the
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

8.8 [Reserved].

8.9 Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.10 Submission to Jurisdiction; Waivers. EACH OF THE GUARANTORS AND THE TRUSTEE
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

24



--------------------------------------------------------------------------------

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE GUARANTORS OR THE
TRUSTEE, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN SECTION 8.2 OR AT SUCH
OTHER ADDRESS OF WHICH THE TRUSTEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 8.10 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

8.11 [Reserved].

8.12 Currency Indemnity. Each Guarantor shall make all payments of amounts owing
by it hereunder in U.S. Dollars. If a Guarantor makes any such payment to the
Trustee or any other Secured Party in a currency (the “Other Currency”) other
than U.S. Dollars (whether voluntarily or pursuant to an order or judgment of a
court or tribunal of any jurisdiction), such payment shall constitute a
discharge of the liability of such party hereunder in respect of such amount
owing only to the extent of the amount of U.S. Dollars which the Trustee or such
Secured Party is able to purchase with the amount it receives on the date of
receipt (if it can timely exchange such Other Currency on such date) or
otherwise on the next following Business Day on which foreign currency exchange
transactions may be effected for such Other Currency.

 

25



--------------------------------------------------------------------------------

If the amount of U.S. Dollars which the Trustee or such Secured Party is able to
purchase is less than the amount of such currency originally so due in respect
of such amount, such Guarantor shall indemnify and save the Trustee or such
Secured Party, as applicable, harmless from and against any loss or damage
arising as a result of such deficiency. This indemnity shall constitute an
obligation separate and independent from the other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action, shall
survive termination hereof, shall apply irrespective of any indulgence granted
by the Trustee or such Secured Party and shall continue in full force and effect
notwithstanding any judgment or order in respect of any amount due hereunder or
under any judgment or order.

8.13 Acknowledgment of Receipt; Waiver. Each Guarantor acknowledges receipt of
an executed copy of this Agreement and, to the extent permitted by applicable
law, waives the right to receive a copy of any financing statement, financing
change statement or verification statement in respect of any registered
financing statement or financing change statement prepared, registered or issued
in connection with this Agreement.

8.14 Termination; Partial Release.

(a) This Agreement and any grants, pledges and assignments hereunder shall
become effective on the date hereof and shall terminate on the Termination Date.

(b) On the Termination Date, the Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any Guarantor
following any such termination, the Trustee shall deliver to such Guarantor any
Collateral held by the Trustee hereunder, and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

(c) Any partial release of Collateral hereunder requested by the Master Issuer
or any Guarantor in connection with any Permitted Asset Disposition shall be
governed by Section 8.16 and Section 14.17 of the Base Indenture.

8.15 Third Party Beneficiary. Each of the Secured Parties and the Controlling
Class Representative is an express third party beneficiary of this Agreement.

8.16 Entire Agreement.

This Agreement, together with the schedule hereto, the Indenture and the other
Related Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.

[Signature pages to follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 

DB MASTER FINANCE PARENT LLC By:

 

Name: Title: DB FRANCHISING HOLDING COMPANY LLC By:

 

Name: Title: DUNKIN’ DONUTS FRANCHISING LLC

By:

 

Name: Title: BASKIN-ROBBINS FRANCHISING LLC By:

 

Name: Title: BR UK FRANCHISING LLC By:

 

Name: Title:

 

[Guaranteen and Collateral Agreement]



--------------------------------------------------------------------------------

DB MEXICAN FRANCHISING LLC By:

 

Name: Title: DD IP HOLDER LLC By:

 

Name: Title: BR IP HOLDER LLC, By:

 

Name: Title: DB REAL ESTATE ASSETS I LLC By:

 

Name: Title: DB REAL ESTATE ASSETS II LLC By:

 

Name: Title:

 

[Guaranteen and Collateral Agreement]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: CITIBANK, N.A., in its capacity as Trustee By:

 

Name: Title:

 

[Guaranteen and Collateral Agreement]